Title: John Adams to the president of Congress, 20 October 1784
From: Adams, John
To: President of Congress


        
          Sir
          Auteuil near Paris Oct. 20. 1784
        
        The inclosed Letters from Mr Dumas will communicate to Congress, the present State of affairs, between their High Mightinesses and the Government general of the Austrian Low Countries. Those, who have negotiated for the Emperor, appear to have presumed too much upon the Fears and Divisions of the Dutch, and to have compromised too hastely his Authority and Dignity. The Dutch, neither terrified nor dejected, are arming, for the defense of their Country with Unanimity, and are labouring to accomplish a Coalition of Parties among themselves, which, if it can be effected, will be much for the Honour, Happiness and Prosperity of the Nation
        If the Words of the Comte de Belgioso, were to be taken litterally, the War is already commenced as Guns have been fired, and Austrian Vessells Stopped: But Winter approaches too fast, for Forces to take the Field, and before the Season for opening a Campain will arrive, there will be room for much Negotiation. France will endeavour to reconcile, but if She cannot Succeed in this, She must take the Part of Holland. Besides her general Interest in the Independance of that Republick and her particular Interest in their Friendship, which She lately found Usefull both to her Finances and her Possessions in the two Indies. She is not less interested than Holland itself, in preventing Brabant and Flanders from becoming rich commercial Countries in the Hands of the House of Austria, and in preventing their Trade to the East and West Indies. How the English will act, is a Problem. But if they can find an Interest, in opening the Commerce of that Country, they have more Sagacity than their Ancestors, or than any but themselves now living
        Upon the whole, there is still room to hope that the Peace will be preserved. if it is not there is great Reason to fear that the War will

be very general. The Object the Emperor has in View would be usefull to America, as it would open to Us some good Ports and noble Marketts, and thereby compell both France England and Holland to be more complaisant. But We need not wish Such an Advantage to ourselves at the Expence of so general a Calamity to Mankind, as We have already commercial Advantages enough to Satisfy a reasonable People. France and Holland are sensible of the Advantage We should have. Whether England is I know not. a Youth of Five and Twenty, although very promising and very virtuous, appears to have an Object in his Hands too great For his Forces. He does not appear to enter into the true system of his Country, nor to comprehend at all her situation relative to foreign Powers.—
        With the greatest Respect I have the / Honour to be Sir your most / obedient and most humble / servant
        
          John Adams
        
      